         Case 1:20-cv-07910-KHP Document 17 Filed 01/04/21 Page 1 of 1




                                                     U.S. Department of Justice
                            01/04/2021               United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007


                                                     January 4, 2021


BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10601
                                                                                       01/04/2021
                               Re: Nelson A. Herrera v. Comm’r of Soc. Sec.
                                   20 Civ. 7910 (KHP)
Dear Judge Parker:

         Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on January 7, 2021. We write respectfully to request, with the consent of plaintiff’s
counsel, that the time to file the record be extended for 60 days, until March 8, 2021. The reason
for this request is the Social Security Administration needs more time to prepare the record due
to telecommuting and other workplace changes in response to the pandemic. No prior
adjournment has been requested in this matter. We appreciate the Court’s consideration of this
request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov

cc: William E. Leavitt, Esq.
